Citation Nr: 0111250	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99- 22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for low back disability.

2.  Entitlement to service connection for right arm and 
shoulder disability.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of a skull fracture and concussion, currently rated 
as noncompensable.

5.  Entitlement to an increased disability rating for hearing 
loss, currently rated as noncompensable.

6.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1998 by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in March 1999, a statement of the case (SOC) was 
issued in August 1999, and a substantive appeal (SA) was 
received in October 1999.  

The veteran's representative has advanced a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This issue is hereby referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  By rating decision in June 1983, a claim of entitlement 
to service connection for a "back condition" was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence received since the June 1983 rating decision 
pertinent to the claim of entitlement to service connection 
for low back disability is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's service-connected PTSD is productive of 
symptomatology which more nearly approximates occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood.

4.  The veteran's service-connected bilateral hearing loss 
disability results in level I hearing loss in the right ear 
and level II hearing loss in the left ear.

5.  The veteran's service-connected tinnitus is recurrent.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision denying entitlement to 
service connection for low back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for low back disability, and this claim has therefore been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The schedular criteria for entitlement to a 70 percent 
disability rating (but no higher) for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.125-4.130, Diagnostic Codes 9411, 9440 (2000).

4.  The schedular criteria for entitlement to a compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.85-4.87, Tables VI and VII, 
Diagnostic Code 6100 (2000).

5.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for a Lumbar Spine Disability

A June 1983 rating decision denied service connection for low 
disability. As the veteran did not file a NOD, this rating 
decision became final pursuant to 38 U.S.C.A. § 7105(c).  
However, if new and material evidence is presented or secured, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  

A review of the record reveals that the only relevant 
evidence at the time of the June 1983 rating decision were 
the service medical records (SMRs), which include the 
following:  a February 1968 record showing that the veteran 
exhibited point tenderness at the L3 vertebra, but that X-
rays of the lumbar spine revealed no fractures; and an 
examination report upon separation from active duty showing 
that the veteran's spine was clinically evaluated as normal.  

Since the time of the June 1983 rating decision, the veteran 
has submitted several new items of evidence relevant to the 
claim of entitlement to service connection for low back 
disability.  A September 1998 private radiology report that 
revealed moderate degenerative change of the L5-S1 disc 
interspace with minimal spurring of L4-5 and L3-4 levels 
without narrowing.  A September 1998 VA orthopedic 
examination resulted in an impression of degenerative changes 
in the low back with no physical findings.  A separate 
September 1998 VA compensation and pension examination 
included a review of the claims file and the veteran's 
history.  It also included contemporaneous nerve conduction 
studies (NCS) and an electromyography (EMG) study.  The 
diagnosis included a history of sciatica, intermittent.  The 
examiner opined that "[t]o a reasonable degree of medical 
possibility, the low back pain and sciatica are secondary to 
the injuries sustained [by the veteran] . . . based upon his 
historical information that the symptoms began soon after the 
injury and have persisted for the last 28 years."

The Board finds that new and material evidence has been 
received in connection with the low back disability claim.  
Evidence received since June 1983 included medical evidence 
of current disability and a medical opinion suggesting a 
relationship to service.  Such evidence was not before the RO 
in June 1983.  The claim has been reopened.  

II.  Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

With regard to the increased ratings claims relating to PTSD, 
hearing loss and tinnitus, after noting that the claims file 
includes the veteran's SMRs, VA medical records, private 
medical records, and the veteran's variously written 
statements, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
higher rating claim and that no further action is necessary 
to meet the duty to assist the veteran under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

Pursuant to a June 1983 rating decision, the veteran was 
initially service-connected for the following: PTSD (30 
percent rating assigned); tinnitus (10 percent rating 
assigned); residuals of a skull fracture and concussion 
(noncompensable rating assigned); and hearing loss 
(noncompensable rating assigned).  In June 1987, an RO rating 
decision increased the veteran's disability rating for PTSD 
to 50 percent in accordance with a March 1987 Board decision.  
The other disability ratings have remained the same since the 
June 1983 rating decision.

A.  PTSD

A July 1998 VA clinical record explains that the veteran has 
a long, well-documented history of severe PTSD 
symptomatology, including social isolation, anxiety, 
depression, chronic insomnia, nightmares, hypervigilence, 
flashbacks, anger, disillusionment, and paranoid ideation.  
The examiner opined that due to the increasing severity of 
his PTSD, the veteran has not been able to work since August 
1997, and that due to the nature, severity, and chronicity of 
the veteran's PTSD he is permanently unemployable and he can 
no longer effectively socialize or benefit from vocational 
rehabilitation training.  The prognosis was described as 
poor.  The relevant diagnoses were PTSD and a global 
assessment of functioning score (GAF) of 50.

A July 1998 letter from the Nevada Department of Employment, 
Training, and Rehabilitation to the veteran explains that the 
veteran's file was closed on the basis of the above 
summarized VA medical opinion, which relates that the veteran 
is 100 percent disabled and therefore unable to return to 
work.  

An October 1998 VA examination report notes that the 
veteran's claims file was reviewed and the veteran's 
psychiatric complaints were recounted.  The veteran reported 
suicidal ideation and sleep disturbance with nightmares. 
Objectively, the veteran showed good judgment, perception, 
and concentration, while insight was fair to good.  There 
were no signs of psychosis, inappropriate behavior, or 
impairment of thought processes or communication.  Delusions 
and hallucinations were related to his PTSD only, and he had 
poor impulse control in the form of verbalized anger.  He was 
oriented times four and able to maintain personal hygiene and 
other basic activities of daily living.  Overall, memory was 
good, but immediate recall was only fair to good.  Speech was 
goal-oriented, logical, and coherent.  Diagnostic testing 
revealed obsessive traits.  The veteran experienced intrusive 
recollections of events, flashbacks, and nightmares related 
to his wartime experiences.  He has had difficulty getting 
along with people and is estranged from others.  It was also 
noted that the veteran had markedly diminished interests, and 
exhibited irritability, anger, and exaggerated startle 
response with physiologic reactivity on exposure to events 
that resemble aspects of traumatic events.  The relevant 
diagnoses were PTSD, personality trait of obsessiveness, and 
a GAF of 47.   

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

After reviewing the evidence in light of the applicable 
diagnostic criteria, the Board acknowledges that some of the 
veteran's symptoms, such as impaired impulse control, severe 
inability to establish and maintain effective social and work 
relationships, obsessive traits, and suicidal ideation, are 
included in the criteria for the next higher 70 percent 
rating.  On the other hand, the veteran is consistently shown 
not to suffer from a number of significant symptoms outlined 
by the 70 percent rating criteria, including: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene. 

The Board also points out that the GAF scores of record were 
reported to be 50 in July 1998 and 47 in October 1998. The 
Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  Thus, according to the GAF classifications, his scores 
reflect a serious level of psychiatric impairment due to his 
PTSD.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  

It appears that the Board is presented with an evidentiary 
picture which shows that the veteran suffers from some 
symptoms included in the criteria for a 50 percent rating and 
some which are included in the criteria for a 70 percent 
rating.  The GAF scores are generally shown to be in the 
narrow range of 47 to 50.  The Board concludes that there is 
an approximate balance of the positive evidence and the 
negative evidence as to whether the veteran's PTSD symptoms 
more nearly approximate the criteria for a 70 percent rating.  
Under such circumstances, the higher rating is for 
application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the Board 
finds that a 70 percent rating is warranted.  

However, the Board must also find that the preponderance of 
the evidence is against a finding that the scheduler criteria 
for a 100 percent rating have been met.  The evidence does 
not show any of the symptoms listed under the criteria for a 
100 percent schedular rating.  In this regard, there is no 
persuasive evidence of gross impairment in thought processes 
or communication, persistent delusions of hallucinations, of 
grossly inappropriate behavior, nor has it been demonstrated 
that there is a persistent danger of the veteran hurting 
himself or others.  Further, his personal hygiene appears to 
be adequate, and the evidence does not show disorientation or 
memory loss for the names of close relatives or his own name.  
The Board is therefore unable to find total social impairment 
as required for a 100 percent schedular rating.

B  Hearing Loss and Tinnitus

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas, 1 Vet. App. 308.  The Board notes, however, that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to June 10, 1999, neither the RO 
nor the Board could apply the revised rating schedule to a 
claim. 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.   

1.  Bilateral Hearing Loss

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On VA audiological evaluation in September 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
50
70
70
50
LEFT
10
35
65
70
45

Speech recognition scores were 92 percent in the right ear 
and 88 percent in the left ear.  Tinnitus was noted to be 
bilateral and constant.

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to 
and after the recent change in the applicable regulations, 
the results of the veteran's September 1998 VA audiological 
evaluation yielded level I hearing in the right ear and level 
II hearing in the left ear.  Entering the category 
designations for each ear into Table VII produces a 
noncompensable disability rating under Diagnostic Code 6100.  
Under the circumstances, a compensable disability rating is 
not warranted.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of hearing loss shown by the September 1998 VA 
audiological examination report does not meet the standards 
for a compensable disability rating.  Therefore, the 
preponderance of the evidence is against the veteran claim.  
The Board notes, however, that he may advance a new increased 
rating claim should his hearing loss disability increase in 
severity in the future. 

2.  Tinnitus

The Board observes that tinnitus is rated under 38 C.F.R. 
§ 4.87, Diagnostic 6260, which provides for a maximum 10 
percent disability rating.  Prior to June 10, 1999, this 10 
percent disability rating was assignable when tinnitus was 
persistent as a symptom of a head injury, concussion, or 
acoustic trauma.  A 10 percent rating was the highest 
provided for under the old law, and subsequent to June 10, 
1999, the revised regulation also provides for a maximum 10 
percent disability rating for recurrent tinnitus.  Therefore, 
there is no basis under regulations for awarding the veteran 
a rating in excess of the 10 percent rating he is currently 
assigned for tinnitus. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability.  Entitlement to a 70 percent rating for 
service-connected PTSD is warranted.  To this extent, the 
appeal is granted. 

Entitlement to a compensable rating for service-connected 
hearing loss is not warranted.  Entitlement to a rating in 
excess of 10 percent for service-connected tinnitus is not 
warranted.  To this extent, the appeal is denied. 


REMAND

Although the Board has found that the low back disability 
claim has been reopened, the Board does not believe that it 
may proceed with a merits analysis at this time pending 
further development and review by the RO.  See generally 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

With regard to the right arm and shoulder disability claim, 
the medical evidence of record is equivocal and does not 
allow for informed appellate review at this time.  Further 
development to ascertain the nature and etiology of any such 
disability is therefore in order.  

With regard to the increased rating for residuals of a skull 
fracture and concussion issue, the Board also believes 
additional development of the medical evidence is required.  
The Board notes that the question of whether the veteran 
suffers headaches related to the concussion and skull 
fracture appears to have been raised and must be resolved to 
allow for proper evaluation.  

Additionally, the Board again notes the recent enactment of 
the Veterans Claims Assistance Act of 2000.  Appropriate 
action by the RO to ensure compliance with all 
notice/assistance provisions of this new law should be 
accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records (not 
already in the claims file) should be 
obtained and made of record.  Any 
pertinent private medical reports 
identified by the veteran should also be 
requested by the RO.  The RO should also 
take all necessary action to ensure 
compliance with all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The veteran should be scheduled for a 
special VA examinations to ascertain the 
nature and etiology of the claimed low 
back disability and claimed right arm and 
shoulder disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  Any 
medically indicated special tests and 
studies should be accomplished.  

a.  After reviewing the claims file and 
examining the veteran, the low back 
examiner should report all clinical 
findings and any low back disorder(s) 
capable of medical diagnosis.  As to any 
such medically diagnosed low back 
disorder(s), the examiner should offer an 
opinion as to whether it is at least as 
likely as not due to the veteran's 
military service.  

b.  After reviewing the claims file and 
examining the veteran, the right arm and 
shoulder examiner should report all 
clinical findings and any right arm and 
shoulder disorder(s) capable of medical 
diagnosis.  As to any such medically 
diagnosed right arm and shoulder 
disorder(s), the examiner should offer an 
opinion as to whether it is at least as 
likely as not due to the veteran's 
military service.

3.  The veteran should also be scheduled 
for special VA medical examination by an 
appropriate specialist to ascertain the 
current severity of the service-connected 
residuals of a skull fracture and 
concussion.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished.  The examiner 
should clearly report all residuals of 
the skull fracture and concussion to 
allow for proper evaluation under 
applicable diagnostic criteria.  The 
examiner should specifically address the 
nature of the claimed headaches and 
whether or not it is at least as likely 
as not that such headaches are related to 
the skull fracture and concussion.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure an adequate record 
for appellate review and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with the issues addressed in this 
remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

